IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARY ANN VANCE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5831

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 6, 2017.

An appeal from an order of the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Mary Ann Vance, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS, and WINSOR, JJ., CONCUR.